PER CURIAM.
In this case the district court for the Southern district of California granted leave to a mortgagee to make a trustee in bankruptcy a party defendant to foreclosure proceedings in the state court. The court also denied the petition of the trustee for an injunction to restrain the foreclosure proceedings in the state court. On a petition to this court for a review of the proceedings in the district court, the orders were reversed'. In re San Gabriel Sanatorium Co., 42 C. C. A. 369, 102 Fed. 310. Before further proceedings were taken in the district court the supreme court of the United States decided the case of Bardes v. Bank, 178 U. S. 524, 20 Sup. Ct. 1000, 44 L. Ed. 1175. A rehearing was thereupon granted in this case. *893Under the construction placed upon the bankrupt act by the supreme court, the district court was right in granting leave to the mortgagee to make the trustee in bankruptcy a party defendant to_ the foreclosure proceedings in the state court. It was also right in denying the petition of the trustee for an injunction to restrain the foreclosure proceedings in the state court.
The orders of the district court are therefore affirmed.